Citation Nr: 18100091
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 11-19 120
DATE:	 
ISSUES DECIDED:	2	ISSUES REMANDED:	0
 
ORDER
Entitlement to recognition as the Veterans surviving spouse is granted.  
Entitlement to nonservice-connected death pension benefits is denied.  
FINDINGS OF FACT
1. The Veteran passed away in March 2010.  
2. The Veteran and the appellant married in August 1952.  
3. At the time of the Veterans death, the Veteran and the appellant were not cohabitating.  
4. The appellant concedes that she and the Veteran were separated; however, the appellant and the Veteran never obtained an official divorce decree.  
5. Affording the appellant the benefit of the doubt, the Veteran and the appellant separated for reasons that were not the appellants fault; their separation was not due to the appellants misconduct, initiated by her actions, or communication of an intent to end the marriage or to desert the Veteran.  
6. The Veteran had qualifying wartime service during the Korean Conflict.  
7. The appellants income exceeds the statutory maximum rate of death pension for a surviving spouse without dependents.  
CONCLUSIONS OF LAW
1. Resolving all reasonable doubt in favor of the appellant, she may be recognized as the Veterans surviving spouse for purposes of Department of Veterans Affairs (VA) benefits.  38 U.S.C. §§ 101, 103, 1310, 1521, 1541 (West 2012); 38 C.F.R. §§ 3.1(j), 3.5, 3.50, 3.53, 3.312 (2017).  
2. The appellant is not entitled to payment of nonservice-connected death pension benefits.  38 U.S.C. § 1541 (West 2012); 38 C.F.R. §§ 3.21, 3.23, 3.272 (2017).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran had honorable active duty service with the United States Army from June 1953 to April 1995.  He also had a second period of active service from April 1955 to December 1957, from which he was discharged under other than honorable conditions due to misconduct.  The Veteran passed away in March 2010, and the appellant claims to be his surviving spouse for VA purposes.  
This matter is on appeal from a February 2011 decisional letter, which, in pertinent part, denied the appellants claim for VA nonservice-connected death pension benefits on the basis that her countable income was excessive for receipt of pension.  The matter was later remanded by the Board of Veterans Appeals (Board) in August 2016, as will be further discussed below.  
The Board notes that in her July 2011 substantive appeal, the appellant requested a Travel Board hearing.  Subsequently, in a September 2011 letter, the appellant requested a videoconference hearing before a Veterans Law Judge.  In a March 2016 letter, the VA Regional Office (RO) notified the appellant that a videoconference hearing had been scheduled for May 2016 at the RO in Houston, Texas.  The record reflects that the notice was sent to the Veterans last known address in Houston.  As the appellant resides in San Antonio, Texas, the notice was sent to the wrong address.  In light of the hearing notice being sent to the wrong address, in August 2016, the Board remanded the issue currently on appeal, requesting the RO to send the hearing notice to the appellants correct address, and also, to obtain clarification from the appellant as to whether she wished for a Travel Board hearing or a videoconference hearing.  
Pursuant to the Boards August 2016 Remand, in January 2018, the RO sent notice to the appellant at her current address in San Antonio, Texas, seeking clarification on whether she still wished for a hearing, and also, as to what kind if still desired.  To date, the appellant has not responded to the January 2018 notice.  Therefore, the Board finds the Veterans request for a hearing to be withdrawn.  38 C.F.R. 
§ 20.702(d) (2017).  Furthermore, the foregoing reflects substantial compliance with the Boards August 2016 Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the Board will proceed to adjudicate the claim currently on appeal.  
 
Death Pension
Governing law provides that Dependency and Indemnity Compensation (DIC) benefits and nonservice-connected death pension benefits may be paid to the surviving spouse of a veteran if certain requirements are met.  38 U.S.C. §§ 1304, 1310, 1311, 1318, 1541 (West 2012).  Thus, as a preliminary matter, the Board must address whether the appellant is the Veterans surviving spouse within the definition of that term, for VA death benefit purposes.  
For VA purposes, the term surviving spouse means a person who was the spouse of a veteran at the time of the veterans death and who lived with the veteran continuously from the date of marriage to the date of the veterans death (except where there was a separation which was due to the misconduct of or procured by the veteran without the fault of the spouse) and who has not remarried.  38 U.S.C. § 101(3) (West 2012); 38 C.F.R. § 3.50(b) (2017).  
The requirement that there must be continuous cohabitation from the date of marriage to the date of death of the veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the Veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  
38 C.F.R. § 3.53(a) (2017).  
Continuity of cohabitation is also not broken if separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the Veteran.  38 C.F.R. § 3.53(b); see Alpough v. Nicholson, 490 F.3d 1352, 1357 (Fed. Cir. 2007) (holding that separation by mutual consent generally does not constitute desertion by a potential surviving spouse such that a claimant is exempted from the continuous cohabitation requirement under 38 C.F.R. 
§ 3.53(b)).  
In the absence of contradictory information, a statement by the surviving spouse as to the reason(s) for the separation is sufficient to satisfy the requirements of 
38 C.F.R. § 3.53.  Id.  
A surviving spouse of a Veteran who had qualifying wartime service may be entitled to a rate of pension set by law, reduced by the amount of his or her countable income.  38 U.S.C. § 1541; 38 C.F.R. § 3.23.  
Death pension benefits may only be paid if the appellants income is below a certain amount, called the maximum rate.  See 38 U.S.C. § 1541; 38 C.F.R. 
§ 3.23.  This is the amount of pension that the appellant would be entitled to if he or she did not have any income at all.  If the appellant has income but it is less than this maximum amount, this income will be subtracted from the amount of pension he or she receives.  However, if the appellants income is higher than the maximum rate, he or she is not entitled to any pension.  
The maximum pension rate (MAPR) is published in Appendix B, VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.  
In determining income for purposes of entitlement to death pension, payments of any kind from any source are counted as income during the 12-month period in which received unless specifically excluded under 38 C.F.R. § 3.272.  38 U.S.C. 
§ 1503; 38 C.F.R. § 3.271.  Social Security Administration (SSA) income is not specifically excluded under 38 C.F.R. § 3.272.  
Unreimbursed medical expenses paid by the appellant are excluded from income, if they exceed 5 percent of the maximum rate.  38 C.F.R. § 3.272(g).  In order to be excluded from income, these medical expenses must be paid during the time period at issue, regardless of when they were incurred.  Id.  
 
1. Entitlement to recognition as the Veterans surviving spouse.
The Board notes that the record reflects that the Veteran and the appellant had been separated and living apart for decades prior to the Veterans death.  
Review of the record reveals a marriage certificate which reflects the appellant married the Veteran in Bexar, Texas, in August 1952.  Before his death, in April 1991, VA received a statement from the Veteran, wherein the Veteran indicated that he and the appellant were separated but not divorced.  The Veteran further stated that he and the appellant had been separated since 1953 when the appellant left him at that time.  However, contrary to the Veterans statement, in a July 1958 claim for compensation (VA Form 21-526), the Veteran reported that he was married and identified the appellant as his spouse.  Further, the Veteran reported that he and the appellant were living together at that time, and also indicated none in response to Reason for Separation.  Thus, based on the July 1958 claim, it appears that the Veteran and the appellant were married and cohabitating at that time.  
In another February 1993 claim for compensation (VA Form 21-526), the Veteran reported that he was married; however, he also reported that he and his spouse were not living together, as they could not get along, without providing any additional information.  
On his official certificate of death, the Veterans marital status was initially identified as unknown and no surviving spouse was listed.  The record reflects that the appellant filed an amendment to the Veterans death certificate, and the amended certificate of death indicates that the Veteran was married to the appellant upon his death.  
The Board notes that the record does not include an official divorce decree.  To this end, the appellant has asserted that she and the Veteran never divorced.  Indeed, in her September 2010 claim for DIC benefits (VA Form 21-534), the appellant identified herself as the Veterans surviving spouse.  
While the appellant has asserted that she and the Veteran never divorced, she has reported that she did not live continuously with the Veteran from the date of marriage to the date of his death.  In January 2011, a statement was submitted by the son of the Veteran and the appellant.  In this statement, the son explained that during his childhood, it was usual for his father, the Veteran, to leave the family home and stay away for a period of years.  He further indicated that although they were separated, the Veteran and the appellant were still married.  In a separate letter submitted by the appellant in January 2011, she explained that after she and the Veteran had lived together for a period of time, the Veteran just left town; however, she did still see him when he visited to see their children.  The appellant further indicated that she had hoped that she and the Veteran would get back together, which is why she never filed for a divorce.  While the appellant could not remember the exact date of her separation from the Veteran, the Board finds that based on the evidence of record, it appears that it had been a very long time ago.  
The Board finds that the appellant has established that she was not divorced from the Veteran at the time of his death in March 2010.  Her statements also establish that her separation from the Veteran was not initiated by her actions, due to her misconduct, or intended to represent an intent to end the marriage or desert the Veteran.  See 38 C.F.R. § 3.53(b) (stating that a statement by the surviving spouse as to the reason(s) for the separation is sufficient to satisfy the continuous cohabitation requirement); see also Alpough, 490 F.3d at 1352.  The Board recognizes the Veterans April 1991 statement, in which he indicated that he and the appellant had been separated since 1953 when she left him.  However, as previously stated, in contradiction to this statement, in his July 1958 claim, the Veteran had reported that he was married to the appellant and that they were living together at that time.  Thus, due to the inconsistencies presented in the evidence, and the record containing no objective evidence corroborating the Veterans assertion that the appellant had left the marriage, the Board finds the Veterans April 1991 statement to be of limited probative value.  
Because the claimant was not at fault for the separation, the fact that she and the Veteran separated prior to his death does not break continuity of cohabitation.  Thus, the claimant is identified properly as the Veterans surviving spouse for VA purposes.  In summary, and after resolving any reasonable doubt in the appellants favor, the Board finds that her statements as to the reason for her separation from the Veteran satisfy the continuous cohabitation requirement.  The Board also finds that the appellants statements establish that she is entitled to recognition as the Veterans surviving spouse for purposes of DIC benefits.  See 38 U.S.C. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55.  
As the appellant is identified as the Veterans surviving spouse, the Board now turns to the issue of whether she is entitled to death pension benefits.  
 
2. Entitlement to nonservice-connected death pension benefits.
The appellant contends that she is entitled to VA death pension benefits.  
The MAPR for 2009 was $7,933 for survivors with no dependents.  The 5 percent deductible threshold for medical expenses was $396.  For calendar year 2010, the MAPR remained $7,933 for surviving spouses without dependents, with a deductible of $396.  Records from the SSA show that the appellant received monthly income benefits of $549.50, beginning in January 2010, for a total of $6,594, annually.  In the appellants September 2010 claim for DIC benefits, she reported monthly gross wages in the amount of $588, for a total of $7,056, annually.  The appellant did not have any other form of annual income.  Her total income was $13,650.  Using the highest reported annual medical expenses ($1,158.00) and the final expenses following the Veterans death ($2,595.00), after deducting the 5 percent rate ($396), the medical expenses and last expenses totaled $3,357.  The total countable income was $10,293, well above the MAPR for 2010.  
The MAPR and corresponding deductible did not change for calendar year 2011.  Likewise, the appellants annual income from SSA was $6,594, and $7,056 from annual gross wages, for a total of $13,650.  The highest reported annual medical expenses ($1,409) less the deductible totaled $1,013.  Thus, the total countable income was $12,637, well above the $7,933 MAPR for calendar year 2011.  
In calendar year 2012, the MAPR was $8,219 and the 5 percent deductible was $410.  The appellants annual income from SSA remained at $6,594.  In an April 2012 telephone conversation, the appellant reported that her income had decreased, and that she did not remember how much she made in 2010 and 2011; however, to date, the appellant has not submitted income reports required to verify her updated countable income.  Moreover, the appellant has not submitted an account of last expenses paid.  Thus, based on the evidence of record, the appellants countable income in 2010 and 2011 exceeds the rate of death pension paid to a surviving spouse with no dependents in both years.  Furthermore, the appellant has not submitted any updated income and expense reports for subsequent years.  As such, the appellant is precluded from receiving death pension due to excess income.  
The Board notes that a claimant, in pursuing a claim, has some responsibility to cooperate in the development of all facts pertinent to his or her claims, and the duty to assist is not a one-way street.  Wood, 1 Vet. App. at 193.  In November 2015, the RO sent a letter to the appellant soliciting current income and expense reports to determine whether she was eligible for death pension benefits.  However, the appellant failed to respond to this letter.  Thus, the appellant has not submitted any evidence of current income that would establish current income requirements for nonservice-connected death pension benefits.  
Thus, after a review of all of the evidence of record, the Board finds the appellants countable income exceeded applicable maximum rates and is a bar to the receipt of death pension benefits.  
If the appellants income ever falls below the maximum rate, based on loss of income, unreimbursed medical expenses, or both, she is free to reopen her claim.  As it stands now, however, there is no basis on which to grant the appellants claim for death pension benefits.  As can be seen, death pension is designed to provide qualifying low income claimants with a minimum level of income, and the amount is set by law.  38 U.S.C. § 1541.  The Board is constrained to follow the specific provisions of law.  See 38 U.S.C. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).   
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Y. Lee, Associate Counsel 

